 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00045-SAB
12                         Plaintiff,                   [Citation #9072590 CA/74]
13   v.                                                 MOTION AND ORDER FOR DISMISSAL
14   YOWAN YANG,
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 William B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:20-
20
     po-00045-SAB [Citation #9072590 CA/74] against YOWAN YANG, without prejudice, in the interest
21
     of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.
22

23 DATED: February 18, 2020                               Respectfully submitted,
24                                                        McGREGOR W. SCOTT
                                                          United States Attorney
25
                                                  By:     /s/ William B. Taylor
26                                                        WILLIAM B. TAYLOR
                                                          Special Assistant United States Attorney
27

28
                                                         1
29

30
 1                                              ORDER
 2          IT IS HEREBY ORDERED that Case No. 1:20-po-00045-SAB [Citation #9072590 CA/74]

 3 against YOWAN YANG be dismissed, without prejudice, in the interest of justice.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     February 18, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29

30
